Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites “processing a secondary output message.” This claim language in unclear as whether “processing” is meant to suggest the creation of a secondary message, i.e. similar to the “generating processed messages” referenced earlier, or whether processing is meant to suggest the analysis and/or modification of secondary output messages, i.e. similar to “processing the input messages.” 
Further correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatsky et al. (US 20110103372 A1).

Claim 1	Shatsky teaches a method of processing messages in a network node in a telecommunications network, the method comprising:
receiving, via a first communication protocol input interface, a series of input messages formatted according to a first communication protocol, (FIG. 1, ¶0029, receiving via a Session Initiation Protocol, SIP, message formatted according to SIP) each input message comprising a plurality of message components; (¶0004, wherein SIP messages contain several message elements) 
processing the input messages in a given message manipulation function according to a first set of user-programmable message processing rules operating on the message components to generate a series of processed messages based on the series of input messages; (¶0029, processing the SIP message using the application policy to generate a modified message)
generating processed data from a selected input message of the series of input messages according to the first set of user-programmable message processing rules; (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0030, wherein the SIP header fields are selected for modification)
transmitting, via a first communication protocol output interface, a series of primary output messages based on the series of processed messages formatted according to the first communication protocol; (¶0029, sending the modified message) and
processing a secondary output message formatted according to a second communication protocol according to a second set of user-programmable message processing rules depending on the processed data from the selected input message. (FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)

Claim 2	Shatsky teaches Claim 1, and further teaches wherein the first communication protocol is a call signaling protocol. (¶0003, SIP provides a signaling protocol)

Claim 3	Shatsky teaches Claim 1, and further teaches wherein the second communication protocol is an authentication, authorization, and/or accounting control protocol. (¶0072, wherein the application policy setting comprises an accounting control protocol, i.e. wherein a particular use account controls for policy settings)

Claim 4	Shatsky teaches Claim 1, and further teaches wherein the method comprises creating the secondary output message in response to receipt of the selected input message, and wherein the processing of the secondary output message is performed in a further message manipulation function. (FIG. 4, ¶0086-¶0087, creating the secondary output message formatted in response to the received message)

Claim 5	Shatsky teaches Claim 1, and further teaches wherein the processing of the secondary output message comprises creating the secondary output message based on the processed data. (FIG. 4, ¶0086-¶0087, creating the secondary output message based on the received message)

Claim 6	Shatsky teaches Claim 1, and further teaches wherein processing the input messages comprises blocking some input messages according to the first set of user-programmable message processing rules such that the series of processed messages is based on a subset of the series of input messages. (¶0043, wherein processing the input messages includes removing, i.e. blocking, SIP message elements)

Claim 7	Shatsky teaches Claim 1, and further teaches wherein the series of processed messages comprises modified messages and unmodified messages from the series of input messages. (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message includes modified, removed, and allowed or unmodified messages)

Claim 8	Shatsky teaches Claim 1, and further teaches further comprising transmitting, via a second communication protocol output interface, the secondary output message formatted according to the second communication protocol. (FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)

Claim 9	Shatsky teaches Claim 1, and further teaches further comprising receiving, via a user interface prior to receiving the input messages, the first set of user-programmable message processing rules and the second set of user-programmable message processing rules. (¶0045, receiving the application policy settings)

Claim 10	Shatsky teaches Claim 1, and further teaches wherein the first or second user-programmable message processing rules are programmable using a scripting language. (¶0040, wherein the rules are programmable, Examiner notes that the claim only requires the rules are “able to be” programmed using a scripting language)

Claim 11	Shatsky teaches Claim 1, and further teaches wherein the processed data comprises message content copied from an input message component. (¶0043, wherein processing the input messages includes message components)

Claim 12	Shatsky teaches Claim 1, and further teaches wherein the processed data comprises message content derived from one or more input message components. (¶0029, processing the SIP message using the application policy to generate a modified message derived from the input message components)

Claim 13	Shatsky teaches Claim 1, and further teaches wherein said second set of user-programmable message processing rules inserts message content into the output message. (¶0044, wherein the message rules adds SIP header fields)

Claim 14	Shatsky teaches Claim 1, and further teaches wherein the processed data comprises an action command derived from one or more input message components. (FIG. 1, ¶0029, wherein the processed message comprises a SIP message, i.e. an action command resulting from the received message)

Claim 15	Shatsky teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for matching content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (¶0107, wherein the rules comprises a rule for matching elements or content with a value specified by the associated policy)

Claim 16	Shatsky teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for inserting content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message would be content inserted into the message to comprise the processed message)

Claim 17	Shatsky teaches Claim 1, and further teaches wherein said first set of user-programmable message processing rules operating on the message components of the input message comprises a rule for replacing content in a message component of the input message with a user-programmed content value defined in the first set of user-programmable message processing rules. (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0032, wherein the modified message would be content replaced into the message to comprise the processed message)

Claim 18	Shatsky teaches Claim 1, and further teaches wherein the method is performed by a session border controller, SBC. (¶0044, TABLE 3, wherein the method is being performed by the SIP Network having a Session Border Controller)

Claim 21	Shatsky teaches a system for processing messages in a network node in a telecommunications network, the system comprising one or more processors and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising:
receiving, via a first communication protocol input interface, a series of input messages formatted according to a first communication protocol, (FIG. 1, ¶0029, receiving via a Session Initiation Protocol, SIP, message formatted according to SIP) each input message comprising a plurality of message components; (¶0004, wherein SIP messages contain several message elements) 
processing the input messages in a given message manipulation function according to a first set of user-programmable message processing rules operating on the message components to generate a series of processed messages based on the series of input messages; (¶0029, processing the SIP message using the application policy to generate a modified message)
generating processed data from a selected input message of the series of input messages according to the first set of user-programmable message processing rules; (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0030, wherein the SIP header fields are selected for modification)
transmitting, via a first communication protocol output interface, a series of primary output messages based on the series of processed messages formatted according to the first communication protocol; (¶0029, sending the modified message) and
processing a secondary output message formatted according to a second communication protocol according to a second set of user-programmable message processing rules depending on the processed data from the selected input message. (FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shatsky et al. (US 20110103372 A1) in view of Mufti et al. (US 20180041550 A1).
 
Claim 20	Shatsky teaches a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising comprising:
receiving, via a Session Initiation Protocol input interface, a series of input messages formatted according to the Session Initiation Protocol, (FIG. 1, ¶0029, receiving via a Session Initiation Protocol, SIP, message formatted according to SIP) the input messages comprising a plurality of Session Initiation Protocol header fields; (¶0004, wherein SIP messages contain several message elements)
processing the input messages in a Session Initiation Protocol message manipulation function according to a first set of user-programmable message processing rules operating on the Session Initiation Protocol header fields to generate a series of processed Session Initiation Protocol messages based on the series of input messages; (¶0029, processing the SIP message using the application policy to generate a modified message)
generates generating processed data from a selected input message of the series of input messages according to the first set of user-programmable message processing rules; (¶0029, processing the SIP message using the application policy to generate a modified message; ¶0030, wherein the SIP header fields are selected for modification)
transmitting, via a Session Initiation Protocol output interface, a series of Session Initiation Protocol output messages based on the series of processed Session Initiation Protocol messages formatted according to the Session Initiation Protocol; (¶0029, sending the modified message) and
processing a secondary output message formatted according to a second communication protocol according to a second set of user-programmable message processing rules depending on the processed data from the selected input message. (FIG. 4, ¶0086-¶0087, processing a secondary output message formatted according to a second application policy setting, for example a policy for UA 104, which depends upon the initial processed data from the selected input message, i.e. the processed SIP invite message)
However, Shatsky does not explicitly teach wherein the second communication protocol comprises a Diameter communication protocol. 
From a related technology, Mufti teaches processing a Diameter communication protocol output message formatted according to a Diameter communication protocol according to a set of user-programmable message processing rules depending on processed data from a selected input message. (FIG. 2, ¶0065, wherein a Diameter communication message is processed according to the input SIP message)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shatsky to incorporate Diameter communication protocol as utilized in Mufti in order to more effective integrate among IMS and IP-based communications that utilize both SIP and Diameter protocols. (Mufti, ¶0005)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Technology related to the usage of SIP and Diameter Protocols
Ejzak et al. (US 20060211423 A1) - ¶0015-¶0016, ¶0025
Ishikawa et al. (US 20120198024 A1) - ¶0080, ¶0093


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442